Title: To Thomas Jefferson from Thomas Munroe, 11 December 1807
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            11 Decem. 1807
                        
                        The enclosed papers were put into my hands by a Mr Hall, the person therein named, with a request that they
                            might be laid before you.—
                        Mr. H, says this step was suggested to him, as proper, by several members of Congress who have told him they
                            will give their aid in any plan for the improvement of the public grounds which you may approve, & deem it necessary for
                            Congress to take orders in; but that without the sanction of the President they are not disposed to advocate any
                            propositions on the subject.—
                        Mr. Hall is an entire stranger to me, but I did not perceive any impropriety in complying with his request to
                            forward his papers—He also desired me to mention to you, Sir, that in case it should not be your pleasure to express any
                            sentiment concerning the public grounds which may induce him to take any further steps on that subject, he shall be very much
                            gratified by being employed by you, in your private capacity, on some of your farms, or within your observation; for
                            altho, he says, he has several advantageous offers as a manager, and some good proposals of other kinds, he is so desirous
                            of obtaining employment under your immediate notice that he would forego considerable pecuniary advantages to effect it—. 
                  I
                            Have the honor to be with the highest respect, Sir, Yr mo Ob Servt
                        
                            Thomas Munroe
                            
                        
                    